Jordan, Judge.
1. Under the ruling of the Supreme Court in Mayor &c. of Milledgeville v. Green, 221 Ga. 498, reversing the judgment of this court in Green v. Mayor &c. of Milledgeville, 112 Ga. App. 130 (144 SE2d 225), the ordinance under review in this action was not invalid as contended in the plaintiff’s affidavit of illegality and the trial court did not err in sustaining the defendant city’s demurrers to that portion of the plaintiff’s pleadings in which the legality of the ordinance was questioned.
2. The trial court did not err in denying the plaintiff’s amended motion for new trial.

Judgment affirmed.


Felton, C. J., and Deen, J., concur.